Eldridge, Judge.
The Supreme Court granted certiorari in this case, and in Progressive Data Systems v. Jefferson Randolph Corp., 275 Ga. 420 (568 SE2d 474) (2002), reversed our conclusion that “manifest disregard of the law” is a ground for vacating an arbitration award. Therefore, we vacate subsections (b) and (c) of Division 1 of our earlier opinion1 and adopt the judgment of the Supreme Court as our own. The remainder of our opinion was not addressed by the Supreme Court and therefore still stands.

Judgment affirmed in part and reversed in part.


Andrews, P. J., and Miller, J., concur.


 Jefferson Randolph Corp. v. Progressive Data Systems, 251 Ga. App. 1 (553 SE2d 304) (2001).